DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO ARGUMENTS
Applicant's arguments filed 10/14/2022 have been fully considered but they are not persuasive.

In response to applicant’s arguments with regard to the independent claims 1, and 9-10 rejected under 35 U.S.C. § 101 that the amended claimed limitations overcomes the 101 rejection because the independent claims are directed to a computer device itself, whereby the additional claimed elements are attributed to an improvement of the underlying computer technology of data processing itself. As one example, the determined output provided by the inventive device allows for practical application in the optimization of data transfers between computer system; applicant's arguments have fully been considered, but are not found to be persuasive.
The examiner respectfully disagrees, and to further clarify, similar to the examiner’s previous responses dated 7/15/2022 and 1/26/2022, the improvement appears to be accomplished in relation to mathematical formula/equation, such as matrix minimization function (e.g. applicant’s Specification appears to disclose the mathematical formula/equation related to matrix minimization function in paragraphs [0021]-[0023]; [0034]-[0035]; and [0039]). More specifically, the claimed determine an optimization is accomplished via the mathematical formula/equation (mathematic matrix function) and the claimed output is based on the mathematical formula/equation (mathematic matrix function). 
Therefore, similar to the previously presented § 101 rejection, the independent claim, as a whole, falls within the “Mathematical Concepts”, “Certain method of Organizing Human Activity” and “Mental Process” grouping of abstract idea; the addition of a generic interface, system and network do not integrate the abstract idea into a practical application as it does not impose any meaningful limits on practicing the abstract idea; and lastly, the addition of the communication interface, the plurality of computer systems and the wireless/wired network amount to no more than applying the exception to the generic interface, system and network, as there appears to have no special modification to the generic interface, system and network.
	
I. REJECTIONS BASED ON 35 USC 101
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claims 1-10 are directed to a system, method or product, which are one of the statutory categories of invention (Step 1: YES).

The device of claim 1 is identified as the claim that represent the claimed invention for analysis, and is similar to data processing apparatus of claim 9 and non-transitory storage medium storing a program of claim 10. Claim 1 recites the limitations of:
1. (Currently Amended) A device comprising:
a communications interface configured to:
receive a plurality of data, wherein the data corresponds to electronic value transfers occurring between a plurality of computer systems via a wireless or wired network:
determine an optimization of the received data at first and second time intervals based on a matrix minimizing function, wherein the matrix minimizing function corresponds to minimizing a difference of the received data at the first and second time intervals; and
output a selected portion of the data based on the determined optimization.

The above claimed limitations, under their broadest reasonable interpretation, cover performance of the limitations as a fundamental economic practice or principle to group financial transactions through mental processing of mathematical formulas or equations for commercial interactions. If a claim limitation, under its broadest reasonable interpretations, cover performance of the limitations as a fundamental economic practice or principle to group financial transactions through mental processing of mathematical formulas or equations for commercial interactions then it falls within the “Mathematical Concepts”, “Certain method of Organizing Human Activity” and “Mental Process” grouping of abstract idea. Therefore, claims 9-10 are also abstract for similar reasons. (Step 2A-Prong 1: Yes. The claims are abstract)

The judicial exception is not integrated into a practical application. The claims as presented do not recite any special hardware features. As the recited communication interface, plurality of computer systems and wireless/wired network appears to be a generic communication interface, computer system and network architecture for communicating processed data; therefore, the addition of a generic interface, system and network do not integrate the abstract idea into a practical application as it does not impose any meaningful limits on practicing the abstract idea, as it essentially add the words “apply it” (or an equivalent) to the judicial exception (Step 2A-Prong 2: NO, The claim does not recited additional element that integrate the judicial exception into a practical application)

The claims does not include additional element that are sufficient to amount to significantly more that the judicial exception. As discussed above with regard to the integration of the abstract idea into a practical application, the addition of the communication interface, the plurality of computer systems and the wireless/wired network amount to no more than applying the exception to the generic interface, system and network, as there appears to have no special modification to the generic interface, system and network; therefore, the transfer processing device does not appear to include an inventive concept. (Step 2B: NO. The claim do not provide significant more)

As per claims 2-8, dependent claims 2-8 further defined the abstract idea that is present in independent claim 1 and thus correspond to “Mathematical Concepts”, “Certain method of Organizing Human Activity” and “Mental Process”, and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrated the abstract idea into practical application or are sufficient amount to significantly more than the judicial exception. Therefore, claims 2-8 are directed to an abstract idea. 

II. PERTINENT RELATED PRIOR ART 
Narasimhan et al. (US Pub.: 2018/0062937): discloses optimized matrix that provide only elements required for processing transaction data, thereby removing unnecessary data, and thereby improving the overall system capacity and optimizing the system efficiency.

III. CLOSING COMMENTS

CONCLUSION
STATUS OF CLAIMS IN THE APPLICATION
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P.  707.07(i):

CLAIMS REJECTED IN THE APPLICATION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
    

DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN KUAN LEE whose telephone number is (571)272-0671. The examiner can normally be reached Monday-Friday.

IMPORTANT NOTE
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHUN KUAN LEE/Primary Examiner
Art Unit 2181                                                                                                                                                                                                        December 06, 2022